Citation Nr: 1236576	
Decision Date: 10/23/12    Archive Date: 11/05/12

DOCKET NO.  08-13 193	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. Dodd, Associate Counsel
INTRODUCTION

The Veteran served on active military duty from June 1962, to June 1965.  This matter comes to the Board of Veterans' Appeals (Board) on appeal from a July 2006 rating decision by the Houston, Texas Regional Office (RO) of the Department of Veterans Affairs (VA).

In August 2012, the Veteran testified at a Board hearing before the undersigned Veterans Law Judge. A transcript of this hearing is associated with the claims file.

The issue of entitlement to service connection for bilateral hearing loss is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

Granting the Veteran the benefit of the doubt, the evidence of record demonstrates that tinnitus is related to active service.


CONCLUSION OF LAW

Tinnitus was incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

With respect to the claim for entitlement to service connection for tinnitus, because the claim is granted herein, VA's duties to notify and assist are deemed fully satisfied and there is no prejudice to the Veteran in proceeding to decide the issue on appeal.  See 38 U.S.C.A. §§ 5103, 5103A 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159 (2011). 

Generally, service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  In order to establish service connection, the following must be shown: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

Medical evidence is generally required to establish a medical diagnosis or to address questions of medical causation; lay statements do not constitute competent medical evidence for these purposes.  Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  Lay testimony, however, is competent to establish a diagnosis where the layperson is competent to identify the medical condition, is reporting a contemporaneous medical diagnosis, or describes symptoms that support a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence). 

Where there is a chronic disease shown in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  When a condition noted during service is not shown to be chronic, or the fact of chronicity in service is not adequately supported, then a showing of continuity of symptomatology after discharge is required to support the claim.  38 C.F.R. § 3.303(b).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d). 

The Veteran contends that his tinnitus is related to service, specifically due to exposure to acoustic trauma while serving as an armor crewman in the Army.  In an April 2006 statement and September 2006 Notice of Disagreement, he stated that he had ringing in the ears during service and that he was informed by personnel at the 4th Army Hospital at Fort Hood that the ringing should go away in a couple of years.  The Veteran stated that the ringing never went away and he has had to learn to live with it.  At his August 2012 Board hearing, the Veteran reiterated that he had ringing in his ears during service and that it never went away.  The Veteran's military occupational specialty (MOS) was an armor crewman.  In this regard, the Veteran reports that he was exposed to loud noises of tanks during training exercises with hearing protection seldom worn, as related in the September 2006 Notice of Disagreement and the transcript of the August 2012 Board hearing.  The Veteran stated in the Notice of Disagreement and at the Board hearing that his superiors had attempted to procure hearing protection, but were unable to do so and that the only recourse was the use of the tank's communication earphones.  In this regard, the Veteran stated at the Board hearing that performing excercises on tanks was the loudest noise he had ever been exposed to in his life.  The Veteran also stated at the Board hearing that he has to have noise, such as a radio or TV, in order to fall asleep.

The Veteran's June 1962 physical induction examination, April 1965 separation physical examination, and service treatment records (STRs) are negative for complaints, treatment, or a diagnosis of tinnitus.  

A May 2006 VA audiological examination was obtained.  The Veteran reported a history of bilateral tinnitus that was constant and manifested by a high-pitched ringing/roaring sound that was as loud as a whisper.  The Veteran indicated that he was exposed to acoustic trauma during service, including working around tanks, helicopters, weapons fire, mortar, heavy artillery, and electrical generators.  The Veteran also reported post-service employment as an auto repairman and working around electric generators.  Both of these service and post service activities were without the use of hearing protection.  The Veteran also reported using lawnmowers, weed eaters, and grass blowers post service with the use of hearing protection.  Upon examination and review of the Veteran's claims file, the examiner noted that tinnitus is a subjective complaint with no objective measures to validate its presence or absence.  The examiner stated that he could not render an opinion as to the etiology of the Veteran's tinnitus without resort to mere speculation due to the fact that the Veteran had a mixture of noise exposure during his time in service and post service.

The Board finds that the evidence of record supports service connection for tinnitus.  First, there is a current disability because the Veteran has provided competent and credible evidence of ringing in his ears.  See 38 C.F.R. § 3.303(b); see also Charles v. Principi, 16 Vet. App. 370 (2002); Caluza v. Brown, 7 Vet. App. 498, 511 (1995).  Second, there is in-service incurrence because the Veteran has provided competent and credible evidence of ringing in his ears during service.  Id.  Furthermore, the Veteran's MOS indicates in-service noise exposure, which tends to support his statements of ringing in his ears during service.  Third, the Veteran has provided competent and credible testimony that his tinnitus has continued since service discharge.  See 38 C.F.R. § 3.303(b); see also Charles, 16 Vet. App. 370; Caluza, 7 Vet. App. 511.  Accordingly, the evidence of record supports a finding of service connection for tinnitus.  

As such, the Board has determined that the Veteran is competent and credible in his report that he was exposed to acoustic trauma in service, experienced bilateral constant tinnitus in service, and has experienced continuous symptoms of tinnitus since service. Therefore, service connection for tinnitus is warranted. 


ORDER

Entitlement to service connection for tinnitus is granted, subject to the laws and regulations governing the payment of monetary benefits.


REMAND

Although the Board regrets the additional delay, remand is necessary to ensure that there is a complete record upon which to decide the Veteran's claim.  Remand is required to obtain an audiological examination.

Where VA provides the veteran with an examination in a service connection claim, the examination must be adequate.  Barr v. Nicholson, 21 Vet. App. 303, 311  (2007).  A medical opinion is inadequate where it is noted that the etiology of a disability could not be resolved without resort to mere speculation, and the examiner does not provide any supporting explanation for that conclusion.  Jones v. Shinseki 23 Vet. App. 382, 390  (2010).  The phrase "without resort to speculation" must reflect the limitations of knowledge in the medical community at large and not those of a particular examiner.  Jones, 23 Vet. App. at 390.  Additionally, the examiner must identify what facts cannot be determined, for example whether it cannot be determined from current medical knowledge that a specific in-service injury or disease can possibly cause the claimed condition.  Jones, 23 Vet. App. at 390.  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). (2011)

In the instant case, the Veteran was provided with a VA examination in May 2006.  The examiner diagnosed the Veteran's right ear with normal hearing in frequencies 500 Hz to 2000 Hz, moderate sensorineural hearing loss in frequencies 3000 Hz to 4000 Hz, and normal middle ear function.  The examiner diagnosed the Veteran's left ear with normal hearing in frequencies 500 Hz to 2000 Hz, moderately-severe sensorineural hearing loss in frequencies 3000 Hz to 4000 Hz, and normal middle ear compliance.  The examiner noted that the Veteran had been exposed to a range of acoustic trauma, both in service and post service.  However, the examiner noted that, because of the amount of noise to which the Veteran had been exposed both during and post service, the relationship of a current hearing disorder could not be related to any in-service noise exposure without a resort to mere speculation.  No further explanation or analysis was provided as to why the examiner could neither confirm nor deny a relationship between the Veteran's in-service noise exposure and claimed hearing loss.  Furthermore, at the August 2012 Board hearing, the Veteran stated that performing excercises on tanks was the loudest noise he had ever been exposed to in his life and that there were not that many loud noises when he worked post service as a mechanic for a dealership.  As such, remand is required to obtain another examination.

Additionally, as this case must be remanded for the foregoing reason, any recent VA treatment records should also be obtained. The Board observes that the Veteran has received VA treatment for his bilateral hearing loss and records of his VA care, dated since March 2008, have not been associated with the claims file.  Under the law, VA must obtain these records.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2011); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).

Accordingly, the case is REMANDED for the following action:

1. Contact the appropriate VA Medical Center and obtain current VA records since March 2008.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file. 

2. After any additional records are associated with the claims file, provide the Veteran with an appropriate examination to determine the etiology of the bilateral hearing loss.  The entire claims file (i.e., both the paper claims file and any electronic medical records) should be made available to and be reviewed by the examiner, and it should be confirmed that such records were available for review.  If the examiner does not have access to electronic medical records, any such relevant treatment records must be printed and associated with the paper claims file so they can be available to the examiner for review.  Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis.  An explanation for all opinions expressed must be provided.  If an opinion cannot be provided without resort to speculation, it must be noted in the examination report, and an explanation provided for that conclusion.  The examiner must provide an opinion, in light of the examination findings and the service and post-service evidence of record whether it is at least as likely as not (50 percent or greater probability) that the bilateral hearing loss was caused or aggravated by the Veteran's military service.  Last, the examiner should note the Veteran's assertions of in-service acoustic trauma.

3. Notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claim, and that the consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2011).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

4. Review the examination report to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, the AMC must implement corrective procedures.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  

5. After completing the above action, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claim must be readjudicated.  If the claim remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


